Citation Nr: 1644432	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  07-14 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of an injury to the left (major) wrist and hand, currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of a groin injury.

3.  Entitlement to service connection for disability manifested by hyperumbilical pain (also claimed as a stomach disability).

4.  Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD).

5.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of a head injury (claimed as a traumatic brain injury). 

6.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney at law


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from June 1974 to February 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal, in part, from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska (RO).  By that rating action, the RO continued a 10 percent disability rating assigned to the service-connected left (major) wrist and hand disability.  The RO also determined that new and material evidence had not been received to reopen previously denied claims for service connection for residuals of a groin injury; hyperumbilical pain (claimed as a stomach disorder); PTSD; and, residuals of a head injury.  The Veteran appealed this rating action to the Board.  Jurisdiction of the appeal currently resides with the Fort Harrison, Montana RO. 

In June 2006, the Veteran and his spouse testified at a hearing before a Decision Review Officer (DRO) at the above RO.  A copy of the hearing transcript has been associated with the Veteran's electronic record. 

In an October 2009 decision, the Board denied an increased rating in excess of 10 percent for residuals of an injury to the left (major) wrist and hand, currently evaluated as 10 percent disabling, and determined that new and material evidence had not been received to reopen a previously denied claims for service connection for residuals of a groin injury and residuals of a head injury..  The Board also reopened a previously denied claim for service connection for a disability manifested by hyperumbilical pain (also claimed as a stomach disability), and remanded the underlying service connection claim for this disability, as well as the claim for service connection for an acquired psychiatric disability, other than PTSD, to the RO for additional development.  

The Veteran appealed the Board's October 2009 denial of an increased rating in excess of 10 percent for residuals of an injury to the left (major) wrist and hand, currently evaluated as 10 percent disabling, and finding that new and material evidence had not been received to reopen a previously denied claim for service connection for residuals of a groin injury to the United States Court of Appeals for Veterans Claims (Court).  In a January 2012 Order, the Court set aside that part of the Board's October 2009 decision, wherein it denied the above-cited increased rating and new and material evidence claims.  The Court remanded these matters to the Board for further adjudication.  

In January 2012, the Board remanded the issues of entitlement to an increased disability rating for residuals of an injury to the left wrist and hand, currently evaluated as 10 percent disabling, and whether new and material evidence had been received to reopen a previously denied claim for service connection for residuals of a groin injury to the RO to have it schedule the Veteran for a video conference hearing before a Veterans Law Judge at its facility.  As noted by the Board in its January 2012 remand, the Veteran (and his spouse) had testified before a Veterans Law Judge concerning the above-cited increased rating and new and material evidence issues at an April 2008 hearing.  As the Veterans Law Judge who conducted the April 2008 hearing had retired from employment with the Board, the Veteran was offered an opportunity to have another Board hearing before a different Veterans Law Judge in an April 2012 letter.  The Veteran responded that he wanted to appear at a video conference hearing before another Veterans Law Judge.  Thus, the Board remanded the increased rating and new and material evidence claims to the local RO in January 2012 to have it schedule the requested hearing.  (See January 2012 Board remand).

By an April 2014 rating action, the Fort Harrison, Montana RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for residuals of a head injury.  The Veteran appealed this rating action to the Board. 

The Board has also inferred the issue of entitlement to a TDIU as part and parcel to the instant appeal of the Veteran's increased rating for his service-connected left wrist and hand disability- in other words, the TDIU matter is also on appeal despite the fact that the Veteran did not separately file an appeal of the December 2012 rating decision, wherein the RO denied a TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required on his part.


REMAND

As noted in the Introduction, in January 2012, the Board remanded the issues of entitlement to an increased disability rating for residuals of an injury to the left (major) wrist and hand, currently evaluated as 10 percent disabling, and whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of a groin injury to the RO to have it schedule the Veteran for a video conference hearing before a Veterans Law Judge. Thereafter, the RO attempted to contact the Veteran and his attorney at various local addresses to ascertain the Veteran's whereabouts in order to confirm that he would be able to attend the requested videoconference hearing, which was slated for September 2016.  A review of the electronic record reflects that the United States Postal Service (USPS) returned the RO's letters as undeliverable with no forwarding address provided.  Most recently, in September 2016, the Board sent the Veteran a letter to an address in Kalispell, Montana, and it has not been returned as undeliverable by the USPS.  Thus, the Board finds that the RO should proceed and schedule the Veteran for the requested video hearing.  (Parenthetically, the Board notes that letters from the RO to the Veteran at the above address were returned by the USPS on previous occasions).  

The Board notes that the Veteran appears to have been homeless for an extended period during the appeal period, as many documents that were mailed to him were returned by the USPS as undeliverable.  While a veteran has a responsibility to keep VA apprised of his current address, the Board is sympathetic to the Veteran's apparent struggles with homelessness, which may have resulted in him not apprising VA and his attorney of his most recent address.  Thus, as the Board's September 2016 letter to the Veteran was not returned by the USPS as undeliverable, it finds that the RO should schedule the Veteran for a video conference hearing at its facility and notify the Veteran thereof using this address.  As the hearing transcript may provide relevant information on the other issues on appeal, they are held in abeyance pending the hearing.

Accordingly, the case is REMANDED to the RO for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge in accordance with the Veteran's request.  Notify the Veteran (at his current address) of the date and time of the hearing.  After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the electronic record should be returned to the Board in accordance with appellate procedures.

In scheduling the hearing, the RO is advised that a September 2016 letter from the Board to the Veteran at a Kalispell, Montana, address has not been returned by the USPS as undeliverable.

In its letter to the Veteran, the RO is requested to notify him that the failure to report for a scheduled hearing without good cause will result in the denial of any future request for a hearing with respect to the issues of entitlement to an increased disability rating for residuals of an injury to the left (major) wrist and hand, currently evaluated as 10 percent disabling, and whether new and material evidence has been received to reopen a previously denied claim for service connection for residuals of a groin injury currently on appeal.  Copies of the letter must also be sent to the Veteran's attorney.

In the event the notice letter to the Veteran is returned by the USPS as undeliverable, the RO should attempt to ascertain his current address, to include contacting the USPS for this information and determining the address to which his compensation payments are sent.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

						(CONTINUED ON NEXT PAGE)


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

